Citation Nr: 1023907	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-38 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for arthritis 
of the right hip and, if so, whether service connection is 
warranted for the claimed disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's friend




ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1946 to May 
1947 and from January 1951 to June 1952.  He also served in 
the U.S. Army Reserves and participated in Active Duty for 
Training (ACDUTRA) from June 11, 1963 to June 24, 1963; from 
September 10, 1963, to September 12, 1963; from March 20, 
1965, to March 23, 1965; and from May 16, 1977, to May 18, 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The appellant testified before the undersigned at a Board 
video conference hearing in April 2010.  A transcript of the 
hearing is of record.  

To establish jurisdiction over this issue, the Board must 
first consider whether new and material evidence has been 
received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As 
discussed fully under the analysis section, new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for arthritis of the right 
hip.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  In the August 1988 Board decision, service connection for 
arthritis of the right hip was denied on the basis that there 
was no objective evidence linking the Veteran's degenerative 
arthritis of the right hip to the May 1977 fall; the Veteran 
was properly informed of the adverse decision . 

3.  Evidence submitted since the August 1988 Board decision, 
by itself or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate a claim for service connection for arthritis of 
the right hip.  

4.  The Veteran's right hip disorder, to include arthritis, 
did not manifest in service or one year thereafter, nor has 
it been shown to have been causally or etiologically related 
to his military service or to a service-connected disorder.  

5.  The Veteran's right hip disorder, to include arthritis, 
is not the result of any injury or disease incurred or 
aggravated in line of duty during ACDUTRA, or from any injury 
incurred or aggravated during inactive duty for training 
(INACDUTRA).  

CONCLUSION OF LAW

1.  The August 1988 Board decision denying service connection 
for arthritis of the right hip is final.  38 U.S.C.A. 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1104 (2009).  

2.  New and material evidence has been received to reopen the 
claim for service connection for arthritis of the right hip, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  

3.  Arthritis of the right hip, was not incurred in active 
service, nor may arthritis of the right hip be presumed to 
have been so incurred, and arthritis of the right hip was not 
incurred or aggravated during any period of ACDUTRA or 
INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 
3.159, 3.303, 3.307 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.	Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA is required to notify the claimant and 
his/her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate a 
claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, in Dingess/Hartman v. Nicholson, the United States 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service connection claim, VA 
is required to review the evidence presented with the claim 
and to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required 
to establish service connection and that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the Veteran was 
not provided with notice regarding the disability rating and 
effective date in accordance with Dingess, the Board finds 
this error to be nonprejudicial to the Veteran.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board has concluded that a preponderance of the evidence is 
against this claim.  Any questions as to the appropriate 
disability rating or effective date to be assigned have 
therefore been rendered moot, and the absence of notice on 
these two elements of a service connection claim should not 
prevent a Board decision.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

This was done here in the May 2005 letter for the claim for 
right hip arthritis.  The letter addressed all of the notice 
elements and was sent prior to the initial unfavorable 
decision by the AOJ in November 2005.  Specifically, in the 
letter, the RO provided the Veteran with a definition of new 
and material evidence as well as the criteria necessary to 
establish service connection.  The letter also satisfied Kent 
in that it notified the Veteran that his original claim for 
right hip arthritis was denied in March 1986 because the 
evidence does not show that the Veteran's currently diagnosed 
right hip arthritis was the result of an injury incurred in 
service.  The Veteran was informed that evidence he submitted 
must relate to this fact.  Therefore, the Board finds that VA 
has fulfilled its duty to notify under the VCAA.  

VA has also satisfied its duty to assist the Veteran at every 
stage in this case.  All available service treatment records 
as well as all VA and private medical records pertinent to 
the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claims.  Additionally, the Veteran was afforded a 
VA examination in January 2009 and the examiner issued an 
opinion regarding the Veteran's right hip arthritis.  If the 
VA undertakes the effort to provide the Veteran with a 
medical examination, it must ensure that such examination is 
an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2009).  

The Board finds that the January 2009 examination in this 
case was adequate.  The examiner reviewed the Veteran's 
claims file, including all service treatment records as well 
as all private and VA treatment records.  The examiner also 
interviewed the Veteran regarding his medical history and 
conducted a complete physical examination of the Veteran's 
hip joints.  Based on the medical evidence of record and an 
evaluation of the Veteran, the examiner provided an opinion 
regarding a nexus between the Veteran's right hip arthritis 
and service.  38 C.F.R. § 3.159(c)(4).  

For these reasons, the Board thus concludes that the 
provisions of the VCAA and the current laws and regulations 
as they pertain to new and material evidence have been 
complied with, and a defect, if any, in providing notice and 
assistance to the Veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

II.	Law and Analysis

A.	New and Material Evidence

The Veteran contends he sustained an injury to his right hip 
in May 1977 during one of his periods of active duty for 
training with the U.S. Army Reserves wherein he fell down a 
flight of stairs upon discharge as he was leaving the 
Pentagon.  Service connection for arthritis of his right hip 
was first denied by the RO in a March 1986 decision.  This 
denial was confirmed in the August 1988 Board decision.  The 
Veteran filed the most recent application to reopen his claim 
of service connection for arthritis of the right hip in April 
2005.  

Although it appears that the RO did reopen the Veteran's 
claim for service connection for arthritis of the right hip 
in the November 2005 rating decision, the Board is not bound 
by that determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, using the 
guidelines discussed below, the Board finds that the Veteran 
has submitted new and material evidence.  Accordingly, the 
claim concerning entitlement to service connection for a 
right hip disorder will be reopened.  

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (per 
curiam).  The Board is required to give consideration to all 
of the evidence received since the August 1988 decision in 
light of the totality of the record.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).  

The August 1988 Board decision denied the Veteran's claim for 
service connection for arthritis of the right hip and lumbar 
spine.  In that decision, it was stated that the Veteran had 
not presented objective evidence relating the Veteran's 
current degenerative arthritis of the right hip to his May 
1977 fall.  

The evidence of record at the time of the August 1988 Board 
decision includes the Veteran's service treatment records 
which are negative for any specific complaints, findings or 
treatment for a right hip disability.  While the Veteran 
marked that he had a bone, joint or other deformity of an 
unspecified part of his body in his report of medical history 
during his June 1952 discharge examination, he did not 
elaborate as to what type of bone, joint or other deformity 
he had experienced and no musculoskeletal abnormalities were 
identified.  The evidence also includes the April 1977 letter 
from the Department of the Army ordering the Veteran to 
report for Active Duty for Training (ACDUTRA) for three days 
beginning May 16, 1977.  

In addition, the evidence of record prior to the Board's 
August 1988 decision includes progress notes and letters from 
his private physician, Dr. E.B., dated from June - August 
1985 and December 1986.  In the June 1985 progress report, 
Dr. E.B. noted that upon evaluating the Veteran, they could 
not find evidence of a fracture.  He also stated that the 
Veteran developed post traumatic arthritis in his hip which 
he thinks was aggravated by his fall.  In the July 1985 and 
December 1986 letters, the physician wrote that he had 
treated the Veteran since May 1977, and noted the Veteran's 
medical history, including his fall at the Pentagon.  These 
letters also relay the type of treatment the Veteran received 
for his injury.  

The evidence indicates that the Veteran filed his claim for 
service connection for arthritis of his right hip and lumbar 
spine in 1985 and was afforded a VA examination in January 
1986.  Upon physical examination he was diagnosed with 
trochanteric bursitis, mild degenerative arthritis of the 
right hip and mild degenerative arthritis of the lumbar 
spine.  The evidence includes a statement from the Veteran 
dated in June 1986 discussing the effect the injuries have 
had on his life as well as a July 1986 Report of Accidental 
Injury wherein the Veteran documented his injury and the 
details surrounding when, where and how his injury occurred.  

In a February 1987 statement, the Veteran's former commander 
stated that he recalled receiving a telephone message from an 
airport about a fall on the Pentagon stairway.  There was no 
specific recollection with respect to whether the Veteran was 
involved in the aforementioned fall or the date of its 
occurrence.  

The additional evidence submitted since the August 1988 
decision includes statements made by the Veteran, VA 
treatment records dated from February 2002 to December 2008, 
a radiographic report of the Veteran's right hip dated in 
February 2005, a June 2005 letter from the Veteran's 
treatment physician, and a VA examination report.  

VA treatment records dated in May 2004 indicate the Veteran 
was seen for complaints of chronic pain in his hip which had 
worsened recently.  Upon physical examination, he was 
diagnosed with degenerative joint disease of the hip.  A 
February 2005 VA physical therapy consultation report also 
reflects the Veteran was routinely evaluated for continued 
pain in his right hip.  A June 2005 letter from the Veteran's 
physician indicates the Veteran was regularly being followed 
at the VA treatment facility for right hip pain.  In the 
letter, the physician notes the Veteran's statements that his 
pain began after falling on the day of his discharge, that he 
has continued to experience pain since that time, and that 
his right hip pain prevents him from standing for long 
periods of time or walking more than short distances.  

A VA medical examination was conducted in January 2009 
pursuant to the Veteran's claim.  The examiner reviewed the 
Veteran's claims file and conducted a physical examination of 
the Veteran's joints noting the Veteran's medical history and 
his complaints of continued right hip pain.  After conducting 
a physical examination of the Veteran, the examiner diagnosed 
the Veteran with right hip mild degenerative changes with 
osteopenia.  The examiner concluded that the Veteran's right 
hip disorder was neither caused by or the result of an injury 
he sustained during his period of active duty for training in 
May 1977 and she provided the reasoning for her opinion.  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the August 1988 decision 
and finds that this evidence is certainly new, in that it was 
not previously of record.  With regard to whether the 
evidence is material, the Board finds that the January 2009 
VA examination report addresses the question of whether the 
Veteran's right hip was etiologically linked to the Veteran's 
period of ACDUTRA in May 1977 and therefore relates to the 
reason the Veteran's claim was previously denied.  

Thus, the Board finds that the additional evidence is both 
new and material as defined by regulation.  38 C.F.R. § 
3.156(a).  Accordingly, the Veteran's claim of entitlement to 
service connection for arthritis of the right hip is 
reopened.  



B.	Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the injury was incurred in service.  38 C.F.R. § 
3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), to include arthritis, the disease must 
have become manifest to a degree of 10 percent or more within 
1 year from date of separation from service.  38 C.F.R. 
§ 3.307(a)(3).

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d).  "The term 'active military, naval, or air 
service' includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24).  The term "active duty for training" includes, 
"full-time duty in the Armed Forces performed by Reserves 
for training purposes."  38 U.S.C.A. § 101(22)(A); 38 C.F.R. 
§ 3.6(c)(1).  The term "inactive duty for training" 
includes, "duty (other than full-time duty) prescribed for 
Reserves by the Secretary concerned under section 206 of 
title 37 or any other provision of law" or "special 
additional duties authorized for Reserves (including 
commissioned officers of the Reserve Corps of the Public 
Health Service) by an authority designated by the Secretary 
concerned and performed by them on a voluntary basis in 
connection with the prescribed training or maintenance 
activities of the units to which they are assigned."  
38 U.S.C.A. § 101(23)(A),(B); 38 C.F.R. § 3.6(d)(1),(2).  The 
term "active duty for training" includes, "in the case of 
members of the Army National Guard or Air National Guard of 
any State, full-time duty under" certain sections of title 
32, United States Code, including section 502.  38 U.S.C.A. 
§ 101(22)(C); 38 C.F.R. § 3.6(c)(3).  The term "inactive 
duty for training" includes, "[i]n the case of members of 
the Army National Guard or Air National Guard of any 
State . . . duty (other than full-time duty) under" certain 
sections of title 32, United States Code, including section 
502.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(3).

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes 
a clear distinction between those who have served on active 
duty and those who have served on active or inactive duty for 
training.  The effect is that an individual who has served 
only on active or inactive duty for training must establish a 
service-connected disability in order to achieve veteran 
status and to be entitled to compensation.  See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the 
advantage of certain evidentiary presumptions provided by law 
to assist veterans in establishing service connection for a 
disability do not extend to those who claim service 
connection based on a period active or inactive duty for 
training.  Id. at 470-471 (noting that the Board did not err 
in not applying presumptions of sound condition and 
aggravation to appellant's claim where he served only on 
active duty for training and had not established any service-
connected disabilities from that period).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

Having reopened the Veteran's claim, the Board must now 
determine whether the reopened claim for entitlement to 
service connection for arthritis of the right hip may be 
granted on the merits, de novo.  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for 
arthritis of the right hip.  Beginning with the Veteran's 
period of active duty from January 1946 to May 1947 and 
January 1951 to June 1952, the Veteran's service treatment 
records were absent for complaints, treatment, or diagnosis 
of any right hip arthritis.  While the Veteran noted in his 
June 1952 report of medical history that he did have a bone, 
joint or other type of deformity, clinical evaluation of his 
lower extremities was found to be normal and he did not 
report any form of arthritis or rheumatism upon separation.  
In fact, the first medical evidence of record indicating that 
the Veteran suffered from arthritis in his hip was the June 
1985 progress report from the Veteran's private physician, 
Dr. E.B., over thirty years after the Veteran's separation 
from his period of active duty.  The first medical evidence 
of record reflecting the Veteran suffered from arthritis in 
his right hip was the January 1986 VA examination report 
which diagnosed the Veteran with mild degenerative arthritis 
of the right hip.  Moreover, the Veteran did not seek 
treatment for his hip immediately following his separation 
from service or one year thereafter.  Therefore, the Board 
finds that a right hip condition did not manifest in active 
service or within one year thereafter.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that a right hip 
disorder manifested during service or within close proximity 
thereto, the medical evidence of record does not link the 
Veteran's disability to his military service.  In fact, as 
noted above, there was no event, disease, or injury in 
service to which the Veteran's hip disorder could be related.  
See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas, 18 Vet. App. at 
517, citing Paralyzed Veterans of Am. V. Sec'y of Veterans 
Affairs, 345 F.3d at 1355-57.  As such, the Board concludes 
that the Veteran's right hip disability did not manifest in 
service and was not causally or etiologically related to 
military service.  

Regarding the Veteran's service in the Reserves in May 1977, 
the Veteran contends that he injured his hip upon discharge 
when he fell down the staircase at the Pentagon.  The Board 
acknowledges that the Veteran was summoned for ACDUTRA as 
reflected in the April 1977 letter issued by the Department 
of the Army, and it appears the exact dates of his ACDUTRA 
were May 16-18, 1977.  However, the evidence does not 
indicate that the Veteran was disabled from a disease or 
injury incurred or aggravated in line of duty during a period 
of ACDUTRA or that he was disabled from an injury incurred or 
aggravated in line of duty during a period of INACDUTRA.  
There are no contemporaneous medical records evidencing the 
Veteran's reported May 1977 injuries or relating his injuries 
to his service with the Reserves.  Service treatment records 
indicate that an examination was conducted in April 1977, 
prior to the Veteran's May 1977 participation in ACDUTRA, in 
which clinical evaluation of the Veteran's lower extremities 
was found to be normal and he did not mark that he had any 
type of medical problem in his report of medical history.  
The Veteran's May 1977 separation examination is not 
associated with the claims file.  Thus, the medical evidence 
created during the Veteran's U.S. Army Reserves service does 
not indicate that any right hip arthritis was incurred or 
aggravated during ACDUTRA or INACDUTRA.  

Also, there are no medical records immediately following the 
Veteran's last period of ACDUTRA that reflect any complaints, 
treatment or diagnosis of a right hip disability.  As 
previously discussed, the first post U.S. Army Reserves 
service medical evidence of record indicating that the 
Veteran suffered from arthritis in his right hip was the 
January 1986 VA examination report nearly ten years after his 
last period of ACDUTRA.  The Board acknowledges several 
additional letters from the Veteran's private physician, Dr. 
E.B., which discuss having treated the Veteran since his May 
1977 fall.  However, there are no contemporaneous treatment 
records or medical records immediately following discharge 
which indicate that the Veteran injured and received 
treatment for his right hip.

During his April 2010 Travel Board hearing, the Veteran 
testified that upon falling down the stairs in 1977, he was 
taken to sick call and provided with Tylenol to relieve his 
pain.  He further stated that he sought medical attention for 
his hip within two to three weeks after service.  As 
previously discussed, the Veteran's service treatment records 
are absent any evidence of treatment at sick call for his 
right hip injury, and there are no medical records dated 
within a few weeks after his May 1977 discharge which reflect 
medical care and treatment for said injury.  

In addition to the lack of evidence showing that that an 
injury occurred during the Veteran's period of ACDUTRA, the 
medical evidence of record does not link the Veteran's right 
hip arthritis to his period of ACDUTRA.  VA treatment records 
dated in May 2004, February 2005 and August 2007 indicate 
that the Veteran continues to experience pain in his right 
hip and was diagnosed with degenerative joint disease of the 
hip.  Report of the February 2005 radiograph showed "[a]n 
ovoid...ossification at the lateral base of the right femoral 
neck...consistent with either an old avulsion fracture or a 
small focus of post-traumatic heterotopic bone formation."  
In a June 2005 letter, the Veteran's treating physician noted 
the Veteran's complaints of continuous pain in his hips 
beginning the day he fell during discharge, and which prevent 
him from standing for long periods of time or walking long 
distances.  These treatment records and letters do not 
substantiate a relationship between the Veteran's current 
diagnosis and his May 1977 period of ACDUTRA.

In January 2009, the Veteran was afforded a VA examination 
wherein the examiner reviewed the Veteran's claims file as 
well as his private and VA treatment records, and conducted a 
physical examination of the Veteran's hip joints.  The 
examiner diagnosed the Veteran with right hip mild 
degenerative changes with osteopenia and concluded that his 
right hip disability was neither caused by or the result of 
an injury he sustained during his period of active duty for 
training in May 1977.  She explained that the Veteran's X-
rays were indicative of osteopenia disease, which refers to 
bone mineral density that is lower than the normal peak.  She 
further explained that most people begin to lose bone mass 
around age thirty not as a result of an injury or trauma.  
Rather, she listed a variety of reasons for which a person 
can begin to lose bone mass including eating disorders, 
metabolism problems which do not allow a body to take in and 
use enough vitamins and minerals, chemotherapy, medication 
such as steroids used to treat a number of conditions, a 
family history of osteoporosis, being thin, white or Asian, 
getting limited physical activity, smoking, regularly 
drinking cola or excessive amounts of alcohol, to name a few.

The Board acknowledges the June 1985 progress report from Dr. 
E.B. in which he opined that the Veteran developed post 
traumatic arthritis in his hip which he believed was 
aggravated by his fall.  Although it is unclear, it appears 
that the physician is asserting that the Veteran's hip 
disorder is somehow connected to his Reserves service, as he 
does not mention the Veteran's prior period of active duty 
service.  However, the Board does not find this opinion to be 
persuasive.  There is no indication that Dr. E.B. reviewed 
the Veteran's military records, he does not point to any 
evidence supporting his conclusion, nor does he provide any 
rationale to support his opinion.  In addition, it is unclear 
whether Dr. E.B. is referring to the Veteran's left hip or 
right hip.  The December 1986 letter issued by the same 
physician discusses the Veteran's left hip pain as a result 
of his fall.  In contrast, the January 2009 VA opinion 
reflects a thorough review of the Veteran's claims file and a 
more recent and up to date physical examination of the 
Veteran.  The January 2009 opinion also uses definite 
language when discussing whether the Veteran's right hip 
disability is related to his period of ACDUTRA and includes 
the rationale upon which the opinion is based as well as the 
medical facts and principles in support of this conclusion.  
As such, the Board assigns greater probative weight to the 
January 2009 VA examination.  

The Board acknowledges the Veteran's statements that he has 
had hip problems since his last period of ACDUTRA serving in 
the Reserves.  Regarding the Veteran's statements about how 
his hip disability has affected his life, the Board 
acknowledges that the Veteran is competent to give evidence 
about what he witnessed.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation) Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, the Veteran is not competent to testify that he 
developed a hip disorder from his service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the Veteran has the medical 
expertise necessary to make this determination.  Therefore, 
as a lay person, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  



In sum, there is no evidence that the Veteran's right hip 
arthritis is causally or etiologically related to his service 
from January 1946 to May 1947 and from January 1951 to June 
1952.  Moreover, there is no persuasive evidence to indicate 
that arthritis in the right hip was incurred or aggravated 
during a period of ACDUTRA or INACDUTRA, to include falling 
down the staircase.  Therefore, the preponderance of the 
evidence is against the Veteran's claim for entitlement to 
service connection for arthritis of the right hip.  38 C.F.R. 
§ 3.303 (2009).  


ORDER

The Veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
arthritis of the right hip, the claim, to this extent only, 
is granted.

Entitlement to service connection for arthritis of the right 
hip is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


